NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHET DUDA,                                      No. 19-15450

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03044-KJD-
                                                CWH
 v.

KENNETH CHOYCE; et al.,                         MEMORANDUM*

                Defendants-Appellees,

and

BRIAN E. WILLIAMS; BRETTENBACH,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Nevada state prisoner Chet Duda appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his health and safety. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996). We affirm.

       The district court properly granted summary judgment because Duda failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to a serious risk to Duda’s health or safety in connection

with excessive heat in his cell. See Farmer v. Brennan, 511 U.S. 825, 845, 847

(1994) (explaining that a prison official acts with deliberate indifference if the

prison official “knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to abate it”).

       We reject as meritless Duda’s contention that he was entitled to a jury trial.

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

       We do not consider the excerpts from the Merck Manual because these

documents were not filed with the district court. See United States v. Elias, 921

F.2d 870, 874 (9th Cir. 1990).

       Duda’s request for a six-month extension of time to file a supplemental reply

brief, set forth in the reply brief, is denied.

       AFFIRMED.




                                             2                                  19-15450